Citation Nr: 1327535	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel





INTRODUCTION

The appellant asserts he had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund. 

The appellant initially requested a hearing in connection with his appeal.  However, in November 2011, he withdrew his request for a hearing.  Therefore, the Board may proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).  

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2012).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the RO submitted several requests to the National Personnel Records Center (NPRC) to attempt to verify the appellant's service.  The appellant contended that he served in the recognized guerillas (ECLGA) during World War II.  

In April 2009, the NPRC first responded that the "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces."  The appellant submitted additional evidence following this response and the RO submitted a new request to re-verify the appellant's service based on the appellant's statements, certifications from Office of the Adjutant General dated in January 2010 and June 2000, Certification from Armed Forces of the Philippines dated in August 1996, application for old age pension, copy of identification cards, application for educational benefits, and copy of passbook.  In a January 2012 response, the NPRC requested that the RO furnish an "AGO PA Form 23 from TAG-PA."  The RO contacted the appellant and the appellant submitted the AGO PA Form 23, which included pages 1, 3, 4, and 5.  The RO submitted the Form 23 to the NPRC and requested re-verification of the appellant's service.  In a December 2012 response, the NPRC notified the RO that the Form 23 was received, but only contained pages one and four, and that pages two and three were needed.  The RO sent a letter to the appellant in February 2013, requesting page 2 of the Form 23.  The appellant did not respond.  A February 2013 response from the NPRC noted: "No change warranted in prior certification."  However, in a response received in May 2013, the NPRC noted:  "No change warranted in prior negative certification."  The response indicated that a request was received with copies of pages one and four of Form 23.  Without pages two and three, they were unable to provide a positive determination.  The NPRC stated:  "We do have a name listed but do not have all four pages of Form 23."

Here, the Form 23 as associated with the claims folder includes pages one, three, four, and five.  Although the RO indicated that the Form 23 was attached and sent to the NPRC for re-verification of the appellant's service, the NPRC indicated that they did not have pages two and three.  Although page two is not associated with the claims folder, page three is associated with the claims folder.  As the NPRC indicated that page three was not included in the request, the Board finds that the appellant's claim must be remanded to allow for the Form 23 to be submitted to the NPRC for re-verification of the appellant's service.  In addition, the request for re-verification must include the appellant's statements, certifications from Office of the Adjutant General dated in January 2010 and June 2000, Certification from Armed Forces of the Philippines dated in August 1996, application for old age pension, copies of identification cards, application for educational benefits, and copy of passbook.  

As this issue is being remanded, the appellant should be given another opportunity to submit the complete Form 23.  He should be advised that the claims folder contains pages one, three, four, and five of Form 23, but that page two is missing.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send a letter to the appellant and notify him that the Affidavit for Philippine Army Personnel (Form 23) is associated with the claims folder but only contains pages one, three, four, and five.  Request that he submit another certified copy of Form 23 to include page two.  Allow an appropriate amount of time to respond.  
2.  Regardless of any response from the appellant, submit a new request for verification of the appellant's service and include the complete Form 23 (to the extent possible), the appellant's statements, certifications from Office of the Adjutant General dated in January 2010 and June 2000, Certification from Armed Forces of the Philippines dated in August 1996, application for old age pension, copies of identification cards, application for educational benefits, and copy of passbook.  

3.  After completing all indicated development, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the appellant should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



